Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150863                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 150863
                                                                   COA: 324523
                                                                   Wayne CC: 06-002273-FC
  DOUGLAS A. BARNES,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 19, 2014
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2015
           p1116
                                                                              Clerk